Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 04/21/2022.
Claims 1-22 are pending.
Response to Arguments
Applicant's argument remarks would have been addressed in this response.
- In view of the substitution of the specification, the objection to the specification is withdrawn.
-With regards to the claimed rejections under 35 USC 112(b), the rejection is withdrawn due to the amendment.
- Applicant submitted that Office Action does not explain the multiple references are permitted. 
Examiner would submit that the prior arts of Bernaschina are applied as multiple references because they are related and they are disclosed by the same people. All references of Bernaschina disclose automatic generation of fast prototypes of Web and mobile application from IFML. The citations added in  Bernaschina 2 are for providing more details and aiming to explain implicit cited elements in the Bernaschina 1. According to MPEP, there is no need a motivation, and thus the use of the Bernaschina’s references is sufficient and proper under: III.  for  Extra Reference or Evidence Can Be Used To Show an Inherent Characteristic of the Thing Taught by the Primary Reference.
It appears Applicant submitted Bernaschina references do not discloses
automatically integrate, by the software building component, the one or more selected features to generate an integrated feature set based on attributes of each of the selected features and an inter-feature rules set

Examiner respectfully submits, the above claimed recitation depicted from the argument remarks provides functionality to integrate selected features to generate an integrated feature set based on attributes,  and it is for to generate on the graphical user interface an interactive visualization of a navigable prototype of the software application based on the integrated feature set. 

Bernaschina 1, and  Bernaschina 2, meet the multiple reference as according to MPEP under 2131.01. Based on the plainly languages of the above claimed recitation,  Bernaschina 1, 
is cited for automatically generate a prototype of a mobile application, and Bernaschina 2, addressed the integration as the properties of the GUI and IFML model. Mail model both addressed in all references of Bernaschina. The [D]Mail model, Bernaschina 1, p. 38, sec. V. Implementation, is an example. In Fig. 8, building component such as within the right pane, are selected and assembled from separate elements in the left pain. Herein, the selected features are to generate an IFML model that are based on meta element such as detail, event, actions, etc. And based on the Mail model, that are mapped corresponding to mail elements such as Maillist, MailContent etc. It has the means of generating an integrated feature set based on attributes, limited within the plain language of the claimed limitation above. The [D]Mail is only an example. The Bernaschina 2, sections, 2.1.2, 2.1.3, 2.1.4, have been extended to show : Each view is seen as a state; transitions between states are defined by means of attributes on UI controls as some features should be mentioned in the [D]Mail. However, Examiner finds that the Bernaschina 1 has taught the plain claimed recitation as above, but in order to make it fully explained the elements in the Bernaschina 1 as integrated feature set based on attributes of each of the selected features and an inter-feature rules set, then, within  Bernaschina 2, p. 241, in sec. 2.1.2: “Each view is seen as a state; transitions between states are defined by means of attributes on UI controls.”, and in sec. 2.1.3, “Advanced GUI features can be manually programmed and incorporated into the IFML model, exploiting the extension mechanisms of IFML, and then integrated in the template-based rules of the code generator”. And thus with Fig. 1a in Bernaschina 1, it is the interactive visualization of a navigable prototype of the software application based on the integrated feature set. If the [D]Mail is generated, Fig. 1 a is not necessary the same as of the Fig. 1a, but it will be Mail model having the interactive visualization, in which an IFML would be automatically generated. 
Applicant further submitted that All the features of the claims are not described or suggested by the references. Applicant depicted, “implement simulations of a plurality of the features available for demonstration through the graphical user interface”.

Examiner submits, Fig 1 in  Bernaschina 1 is cited for as a custom model for reflecting the top-level organization of the GUI in the three screens. It is an example of an IFML model with contents, features, interfaces, attributes, are displayed. Fig. 1 is only an example, it would be understood that it is depicted for a simple browser product demonstration. The passage above the section III, p. 34, left column, “Differently from WebRatio we map IFML to Place Chart Nets (PCN) and derive an executable application prototype from the PCN, which allows both to simulate the behavior of the application on the PCN itself and to execute the original model on a simulated user interface containing all the elements and the interactions of the final application”
Thus, the mentions of Fig. 1, and Fig. 8, p. 38 ‘a graphical user interface’, where, a plurality of features from a library of user-selectable features, is of the boxes in the left pane of the model editing appears to be associated with simulation support.

In the summary, all the Applicant’ features submitted in the argument remarks do not point out inventive features, or present new things as required for arguments, and thus the submissions would not persuasive.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Bernaschina et al., “Online Model Editing, Simulation and Code Generation for Web and Mobile Applications”, 2017, IEEE, pages 33-37 (Hereinafter: Bernaschina 1), and “Formal Semantics of OMG’s Interaction Flow Modeling Language (IFML) for Mobile and Rich-Client Application Model Driven Development”, 2017, Elsevier, pages 239-260 (Hereinafter: Bernaschina 2). 
(Bernaschina 1 and Bernaschina 2 are applied as multiple reference under 2131.01 in MPEP)
As per Claim 1: Bernaschina discloses,
1. A system for developing software comprising:
at least one processor (Standard component, and appear utilized in the prior art); and
at least one memory operatively coupled to the at least one processor, the at least one processor configured to acquire computer readable instructions stored in the at least one memory and execute the instructions comprising instructions (Standard component, and appear utilized in the prior art) to cause the system to:
provide a graphical user interface on a display of a client device (Bernaschina 1, p. 34, Fig. 1), the graphical user interface displaying a plurality of features from a library of user-selectable features for a custom software application (Bernaschina 1, p. 38, Fig. 8) and implement simulations of a plurality of the features (p.34, left column, above sec. III) available for demonstration through the graphical user interface (Bernaschina 1: in Sec III INTERACTION FLOW MODELING LANGUAGE shows in Fig.1 a custom model for reflecting the top-level organization of the GUI in the three screens.  Figs. 8, p. 38, Model Editing: ‘a graphical user interface’, where, a plurality of features from a library of user-selectable features, is of the boxes in the left pane of the model editing);

store blocks of source code for each feature in a source code repository, wherein the blocks are adapted to provide an actual application when compiled by developers; (Bernaschina 1: In figure 9, p. 38, represents a navigation flow, that has the code stored in the model editor: See p. 38: left column, within sec. V IMPLEMENTATION, code generators developed in JavaScripts; source code is JSON, Node.js)

receive from the client device, by a server running a software building component of a software development application, one or more selected features for the software application; (Bernaschina 1: See p. 38: left column, within sec. V IMPLEMENTATION: IFMLEdit.org exploits client-side editors and code generators developed in JavaScript, which, once loaded, can be used also offline. Developers new to the platform can start using it without installations and configurations, and also work offline and maintain full control and privacy of their projects. In p. 1, Fig.1 (a) represent a client device with software building components run by a server for displaying product categories, the select features as are in Fig. 6, Fig. 7) 

automatically integrate (in Bernaschina 2: p. 241, right column, top portion “Advanced GUI features can be manually programmed and incorporated into the IFML model, exploiting the extension mechanisms of IFML, and then integrated in the template-based rules of the code generator.”), by the software building component, the one or more selected features to generate an integrated feature set based on attributes of each of the selected features and an inter-feature rules set (Bernaschina 1: See p. 38, sec. V. Implementation. In Fig. 8, Building component such as within the right pane [D]Mails with the views selected from the left pane. Further see Bernaschina 2, p. 241, in sec. 2.1.2: “Each view is seen as a state; transitions between states are defined by means of attributes on UI controls.”, in sec. 2.1.3, “Advanced GUI features can be manually programmed and incorporated into the IFML model, exploiting the extension mechanisms of IFML, and then integrated in the template-based rules of the code generator.”) ,

and generate on the graphical user interface an interactive visualization of a navigable prototype of the software application based on the integrated feature set. (Bernaschina 1: See p. 34, Fig.1 (a), as being generated using sec. V. Implementation in p. 38. In Fig. 8. Bernaschina 2: p. 249, Fig. 16 a, b, c, Navigation between ViewComponents: navigation flow.) 

As per Claim 2: Regarding, 
2. (Currently Amended) The system of claim 1, wherein the inner-features rules set define relationships or associations between features of the library of features.
(For “features of the library of features”, it is as “views” which is selected from the left pane of the Model Editor, put in to the generated model as a custom prototype such as online store, [D]Mail, etc. Bernaschina 2: Referred Rule 1 to rule 23, start in p. 246 to p. 256.) 

As per Claim 3: Regarding,
3. (Currently Amended) The system of claim 2, wherein the instructions to cause the system to automatically integrate the one or more selected features further comprise 
instructions to cause the system to determine for each feature of the selected features one or more related features based on the inner-features rules set (Bernaschina 2: Referred Rule 1 to rule 23, start in p. 246 to p. 256. Each rule from rule 1 to 23 has its mapping definition so that components objects can be associated with others: E.g. “Rule 2 (TopViewContainer). A top-level ViewContainer V maps to a place chart child of Application named V, with two children bottom place charts (View V…). View V is initialized by default from the parent.”, etc.) , 
and determine the type of interaction between the selected features based on the attributes of each feature. (Bernaschina 2: P. 244:  
“When the ViewContainer is accessed, the list of messages is displayed, which requires no input parameters. The DataFlow between MailMessages and MessageContent expresses a parameter passing rule between its source and target: even if the user does not trigger the Select Event, an object is randomly chosen from those displayed in the MailMessages List and supplied as input to MessageContent, which displays its data. Similarly, the DataFlow between the MessageContent and Attachments specifies an automatic parameter passing rule that supplies the parameter needed for computing the list of attachments, independently of the user interaction. By triggering the Select event associated with the MailMessages List the user can choose a specific message from the list and determine the display of its content and attachments, thus overriding the default content shown at startup”)

As per Claim 4: Regarding,
4. (Currently Amended) The system of claim 3, wherein the instructions further comprise instructions to cause the system to automatically identify and add a new feature from the library of features to the selected features based on the inner-features rules set.
(Bernaschina 2: p. 246: Fig. 11, of an empty application, Fig. 12, added with Mails based on Rule, for example rule with Default, and so on to Fig. 13, 14, etc.)

As per Claim 5: Regarding,
5. The system of claim 1, wherein the attributes of a feature comprise a first set of attributes configured to regulate how the feature may be called, and a second set of attributes configured to regulate which features the feature may call.
(Bernaschina 2: E.g. Fig. 1 in p. 242, and Figs. 7, 8, in p. 244, show OFML Metamodel, representing the flows of features, each attached with attributes. E.g. Name, ID, etc. In Figs. 7-8 second set as “select” etc.  The Diagram of the Model regulates how a feature may be called.) 

As per Claim 6: Regarding,
6. The system of claim 5, wherein the feature comprises an interactive region configured to host an interactive element, the interactive element being configured to link to another feature and call that feature when the interactive element is actuated.
(See Bernaschina 1: p.34: right column, “ViewContainers and ViewComponents can be associated with Events, to express that they support the user interaction. The effect of an Event is represented by a NavigationFlow, which connects the Event to the ViewContainer or ViewComponent affected by it.”)

As per Claim 7: Regarding,
7. The system of claim 1, wherein the instructions further comprise instructions to cause the system to generate a screen flow view of the integrated features set, the screen flow view comprising the features of the integrated set interlinked by connectors that represent the relationships between the features.
(See Bernaschina 1: Fig 9, p. 38, Show model semantic simulation that present a screen flow view)

As per Claim 8: Regarding,
8. The system of claim 7, wherein both the features of the integrated set and the connectors between can be edited on the screen flow view.
(See Bernaschina 1: Fig 8, p. 38, Show model Editing)

As per Claim 9: Regarding,
9. The system of claim 8, wherein the rules are updated based on a history of selection of features for the software application.
( Bernaschina 2, p. 246, Fig. 11 and Fig. 12 where in the Application an update Mails is inserted. And See in p. 258, second bullet in right column: “•Navigation history preservation adopts the policy to re-compute the content of ViewComponents considering input parameter values determined by previous interactions with the same component.”)

As per Claim 10: Regarding,
10. The system of claim 1, wherein the instructions further comprise instructions to cause the system to generate source code for the software application based on the integrated feature set and using the blocks of source code.
(See Bernaschina 1: See Sec. V. Implementation, p. 38: “IFMLEdit.org exploits client-side editors and code generators developed in JavaScript…. Once the structure of the application is
modeled, the developer can use the property editor to specify how ViewComponents connect between them and to the data sources.”.)

As per Claim 11: Regarding,
11. (Currently Amended) The system of claim 1, wherein the instructions further comprise instructions to cause the system to provide the user with the opportunity to select a template from one or more templates, 
(Bernaschina 1: See Fig 2, and text in right column, p. 34,  
“ViewContainers may embed multiple ViewComponents and also nested ViewContainers, to specify more complex behaviors and different organizations of the interface. For example,
Figure 2 contrasts different GUI organizations of two different applications: a rich-client mail application (a) consists of a toplevel ViewContainer with embedded sub-containers at different
levels; an e-commerce web site (b) organizes the user interface into different independent ViewContainers corresponding to Web page templates”.)
wherein each template comprises a set of predetermined interconnected features (Bernaschina 1: Example, Fig. 4, the Template is a blank [D]Mails, ), and subsequently provide the user via the graphical user interface the opportunity to select to add features to the template (Bernaschina 1: Fig. 7 (b) with features such add List Mailist, Detail Mail, etc., are selected to add) , and in response, the system is configured to automatically interconnect the selected added features with the set of predetermined interconnected features by using the inner-features set (Bernaschina 2: From rule1 to rule 23).

As per Claims 12-22: Claims recite a method that have the functionality corresponding to the system of claims 1-11. The rejection of the Claims has the same rationale as addressed in claims 1-11 above.
 

Conclusion
 	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
July 1, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191